DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear what is meant by the passenger cabin being only supplied with heat or cold from the traction battery. As heat or cold could be supplied by the outside environment simply heating or cooling the cabin as no vehicle insulation prevents all outside heat from the outside environment or from solar radiation heating through the vehicle’s windows. Additionally for battery electric vehicle systems all power would come from the vehicles battery when the vehicle is disconnected from the charging point which would provide any power to any heating or cooling system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107508 A1) in view of Minami (US Patent Application Publication US 2013/0049688 A1).
Regarding claim 1, Johnston discloses (figure 1, 8-11). An electric vehicle, comprising: a thermally insulated passenger compartment ( the passenger cabin which is maintained in a temperature range per paragraph 0064); a traction battery (battery pack 509) contained within a thermally insulated battery housing ( a thermal insulator is used to limit unintended heat transfer from the battery per paragraph 0046 which would prevent undesired  heat from leaking to other components such as the passenger cabin), a heating and cooling system configured to heat and cool both the traction battery and the passenger compartment (the battery 509 and passenger cabin are heated per at least paragraph 0059 and the battery 509 and passenger cabin are cooled per at least paragraph 0054-0055), comprising: an electric heating element (heater 533 which is electric per paragraph 0052); a first heat exchanger disposed outside of the battery housing (heat exchanger 531); a blower motor configured to circulate air within the passenger compartment through the first heat exchanger (fan 545 circulates air through the cabin and through heat exchanger 531 per paragraph 0056 and 0059); a second heat exchanger disposed within the battery housing (in cooling conduits 511): a fluid circuit coupled to the first and second heat exchangers and the electric heating element (the combined circuit of thermal control 
However Johnston does not explicitly discloses that the battery housing is disposed within the thermally insulated passenger compartment.
Minami discloses that it is known to place a battery within a passenger compartment (where the battery is placed within the vehicle behind the rear passenger seat inside the cabin per paragraph 0002 and figure 1).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic battery location of Johnston to be placed in the specific location taught by Minami. Doing so would provide a known location for placing a battery within an electric vehicle as recognized by Minami (per paragraph 0002 and figure 1).
	
	Regarding claim 2, Johnston as modified discloses the claim limitations of claim 1 above and Johnston further discloses the controller is further configured to operate the circulating pump (529) and electric heating clement (533) with the blower motor off when the battery is charging (the battery 509 is heated by electric heater 533 or the refrigerating system 501 with no air flowing pas the heat exchanger 531 per paragraph 0059 which would take place whenever the battery is below the operating temperature), and to operate the circulating pump (529) with the blower motor (545) on to maintain cabin temperature when the battery is not charging ( the cabin is heated or cooled as required per paragraph 0054 or 0056 which could  occur when the vehicle is in motion and not charging) .
Regarding claim 9, Johnston as modified discloses the claim limitations of claim 1 above and Johnston further discloses the passenger compartment is only supplied with heat or cold from the traction battery (per paragraph 0061 where heat is added to the cabin through heat exchanger 531 and heat is removed from the refrigerant that cools the cabin in at least heat exchanger 557 and additionally the battery would provide all power for the air conditioning system when the vehicle is disconnected from a charge point).
	Regarding claim 10, Johnston discloses a method for controlling an electric vehicle having a traction battery (battery pack 509) disposed within an insulated housing ( a thermal insulator is used to limit unintended heat transfer from the battery per paragraph 0046),  comprising: operating, by a controller (system controller 901 per Figure 9), a heating and cooling system to use thermal capacity of the traction battery to heat and cool the passenger compartment (per paragraph 0061), the heating and cooling system comprising a first heat exchanger disposed outside the housing (heat exchanger 531) and a second heat exchanger disposed within the housing (in cooling conduits 511), a circulating pump (at any of pumps 517, 527 and 529), and a fluid circuit coupling the first and second heat exchangers and containing a liquid circulated by the pump (the combined circuit of thermal control circuits 503, 505, and 507 with the flow path as seen in figure 8 and 11), the system further comprising a heating element (heater 533, per paragraph 0052) coupled to the fluid circuit and operated by the controller (901 per figure 9) to selectively heat the liquid, an evaporator/condenser (in heat exchanger 557) and an expansion valve (expansion valve 555) coupled by a refrigerant circuit (refrigeration loop 501) to an electric compressor (compressor 535, while Johnston does not specify the compressor is electric, this feature is notoriously well known in the battery powered vehicle art as the main, if not only source of power is electric. The Examiner hereby takes Official Notice of the notoriously well-known nature of using an electric compressor in an electric vehicle air conditioning system, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ an electric compressor in the vehicle air 
 	However Johnston does not explicitly disclose the battery is disposed in is disposed within an insulated passenger compartment.
Minami discloses that it is known to place a battery within a passenger compartment (where the battery is placed within the vehicle behind the rear passenger seat inside the cabin per paragraph 0002 and figure 1).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic battery location of Johnston to be placed in the specific location taught by Minami. Doing so would provide a known location for placing a battery within an electric vehicle as recognized by Minami (per paragraph 0002 and figure 1).
	Regarding claim 11, Johnston as modified discloses the claim limitations of claim 10 above and Johnson further discloses the heating and cooling system further comprises a blower configured to circulate air through the first heat exchanger (fan 545 circulates air through the cabin and through heat exchanger 531 per paragraph 0056 and 0059), wherein the controller is configured to operate the blower to condition the passenger compartment when the traction battery is not charging (the heating or cooling could happen when the vehicle is in motion which would be when the battery is not charging).

Regarding claim 16, Johnston discloses (Figure 1, 8-11) a battery electric vehicle, comprising: a thermally insulated passenger compartment ( the passenger cabin which is maintained in a temperature range per paragraph 0064); a traction battery (battery pack 509) contained within a thermally insulated battery housing ( a thermal insulator is used to limit unintended heat transfer from the battery per paragraph 0046); a heating and cooling system configured to heat and cool both the traction battery and the passenger compartment (the battery 509 and passenger cabin are heated per at least paragraph 0059 and the battery 509 
	However Johnston does not explicitly disclose the battery is disposed in is disposed within an insulated passenger compartment.

 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic battery location of Johnston to be placed in the specific location taught by Minami. Doing so would provide a known location for placing a battery within an electric vehicle as recognized by Minami (per paragraph 0002 and figure 1).

Claims 3-5, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107508 A1) in view of Minami (US Patent Application Publication US 2013/0049688 A1) and Takeuchi et al. (US Patent Application Publication US 2016/0010898 A1).
Regarding claim 3, Johnston as modified discloses the claim limitations of claim 2 above and Johnston further discloses the heating and cooling system further comprises: an evaporator  (in heat exchanger 557); an expansion valve (expansion valve 555); a condenser disposed outside of the passenger compartment (heat exchanger 547 which functions as a condenser per paragraph 0054); an electrical compressor disposed outside of the passenger compartment (compressor 535, while Johnston does not specify the compressor is electric, this feature is notoriously well known in the battery powered vehicle art as the main, if not only source of power is electric. The Examiner hereby takes Official Notice of the notoriously well-known nature of using an electric compressor in an electric vehicle air conditioning system, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ an electric compressor in the vehicle air conditioning system); and a refrigerant circuit containing a refrigerant and coupled to the evaporator, the expansion valve, the condenser, and the electrical compressor (refrigeration loop 501).

Takeuchi teaches (Figures  1 and 14) a battery cooling system  where the evaporator  is within the battery housing (as seen in figure 14 which can be applied to the first embodiment of figure 1 the heat exchanger 81 is used as the battery cooling evaporator per paragraph 0149-0152).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the separate evaporator of Johnston to be within the battery housing as taught by Takeuchi. Doing so would provide a known alternative embodiment to a separate evaporator and would allow the refrigerant to directly cool the battery as recognized by Takeuchi (per paragraph 0151-0152).
	Regarding claim 4 and 13, Johnston as modified disclose the claim limitations of claim 3 and 10 above respectively however Johnston does not explicitly disclose the  controller operates the compressor during charging of the traction battery. As Johnston does not explicitly disclose the refrigeration circuit operating the vehicle is charging.
Takeuchi discloses a refrigeration loop with a compressor (11) that operates when the vehicle battery (53) is undergoing quick charge (per paragraph 0092).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the battery cooling evaporator of Johnston to include a control to operate the refrigeration compressor when the battery is charging as recognized by Takeuchi. Doing so would provide a known cooling means for cooling the battery when it generates a maximum heat amount as would be the case during a quick charge as recognized by Takeuchi (per paragraph 0092).
Regarding claim 5, Johnston as modified discloses the claim limitations of claim 4 above respectively however Johnston does not explicitly disclose at least four rows of passenger seats. As Johnson does not explicitly disclose the number of seats and Takeuchi 

Regarding claim 14 and 17, Johnston as modified disclose the claim limitations of claim 10 and 16 above  respectively however Johnston does not explicitly disclose  the evaporator is within the battery housing as heat exchanger  557 is separate from battery 509.
Takeuchi teaches (Figures  1 and 14) a battery cooling system  where the evaporator  is within the battery housing (as seen in figure 14 which can be applied to the first embodiment of figure 1 the heat exchanger 81 is used as the battery cooling evaporator per paragraph 0149-0152).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the separate evaporator of Johnston to be within the battery housing as taught by Takeuchi. Doing so would provide a known alternative embodiment to a separate evaporator and would allow the refrigerant to directly cool the battery as recognized by Takeuchi (per paragraph 0151-0152).
	Regarding claim 18, Johnston as modified discloses the claim limitations of claim 17 above and Johnson further discloses the condenser (547) is disposed outside of the passenger compartment (outside air is forced through the condenser per paragraph 0054).
	Regarding claim 19, Johnston as modified discloses the claim limitations of claim 18 above and Johnson further discloses the electrical compressor (535) is disposed outside the passenger compartment.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107508 A1) in view of Minami (US Patent Application Publication US 2013/0049688 A1) Takeuchi et al. (US Patent Application Publication US 2016/0010898 A1), and Mardall et al. (US Patent Application Publication US 2014/0193683 A1).
Regarding claim 6, Johnston as modified discloses the claim limitations of claim 5 above however Johnston does not explicitly disclose that heater (533), is a positive temperature coefficient (PTC) heating element.
Mardall discloses that the heater (1547) for heating vehicle batteries (1541) is a PTC heating element (a PTC heater per paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic heater of Johnston to be a PTC heater as recognized by Mardall. Doing so would provide known type of heater suitable for ensuring vehicle batteries are maintained at a preferred operating range as recognized by Mardall (per paragraph 0051).
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107508 A1) in view of Minami (US Patent Application Publication US 2013/0049688 A1) Takeuchi et al. (US Patent Application Publication US 2016/0010898 A1), Mardall et al. (US Patent Application Publication US 2014/0193683 A1), and McGrath et al. (US Patent Application Publication US 2014/0217976 A1).
Regarding claim 7, Johnston as modified discloses the claim limitations of claim 6 above however Johnston does not disclose the controller is configured to maintain traction battery temperature range between 10 and 25 degrees Celsius. As Johnston is silent as to the temperature range that the battery is operated at.
McGrath teaches maintaining the operating temperature of battery cells in an electric vehicle within a narrow range of around 15C or 20C (per paragraph 0047).

Regarding claim 8, Johnston as modified discloses the claim limitations of claim 7 above however Johnston does not disclose that the traction battery has a mass of at least 1,000 kg.
Johnson discloses  a traction battery (at battery 509) however is silent as to the mass of the battery additionally the additional cited art is silent as to the mass of the battery however McGrath discloses that the battery may be on a bus  as a vehicle powered by a battery (per paragraph 0002 with total vehicle masses per paragraph 0035) as such It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Johnson to have a battery mass of at least 1000kg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the device of Johnson et al. would not operate differently with the claimed battery mass as electrical power would still be provided from the battery and the increase in size could serve to increase the amount of energy that could be stored in the battery as would be required for moving a large vehicle such as the electric buss of McGrath. Further, applicant places no criticality on the range claimed, indicating simply that the mass may be part of a large vehicle battery has thermal mass that has a heat or cold capacity to be usable per paragraph 0009.
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107508 A1) in view of Minami (US Patent Application Publication US 2013/0049688 A1) and McGrath et al. (US Patent Application Publication US 2014/0217976 A1).
Regarding claim 12 and 15, Johnston as modified discloses the claim limitations of claim 10 above respectively however Johnston does not explicitly disclose the controller operates the heating and cooling system to maintain temperature of the traction battery between 10 and 25 degrees Celsius or between 4 and 35 degrees Celsius. As Johnston is silent as to the temperature range that the battery is operated at.
McGrath teaches maintaining the operating temperature of battery cells in an electric vehicle within a narrow range of around 15C or 20C (per paragraph 0047).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature range that the battery is maintained at of Johnston to be a narrow range around 15C or 20C as recognized by McGrath (doing so would provide a known range for operating a vehicle battery that can dramatically improve the life of the battery cells as recognized by McGrath (per paragraph 0047).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US Patent Application Publication US 2016/0107508 A1) in view of Minami (US Patent Application Publication US 2013/0049688 A1) and Takeuchi et al. (US Patent Application Publication US 2016/0010898 A1) and McGrath et al. (US Patent Application Publication US 2014/0217976 A1).
Regarding claim 20, Johnston as modified discloses the claim limitations of claim 19 above respectively however Johnston does not explicitly disclose the controller operates the heating and cooling system to maintain temperature of the traction battery between 4 and 35 
McGrath teaches maintaining the operating temperature of battery cells in an electric vehicle within a narrow range of around 15C or 20C (per paragraph 0047).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature range that the battery is maintained at of Johnston to be a narrow range around 15C or 20C as recognized by McGrath (doing so would provide a known range for operating a vehicle battery that can dramatically improve the life of the battery cells as recognized by McGrath (per paragraph 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porras (US 20170008407 A1), Chen (US 20160059666 A1) Murata (US 20160031289 A1), Gao (US 20150032318 A1), Jackson (US 20140144160 A1), Carpenter (US 20120297809 A1) Kimishima (US 20020043413 A1), Abersfelder (US 5483807 A), Seki (US 20190275858 A1), Jensen (US 5813349 A), and Curtis (US 20160204401 A1). Disclose vehicle battery cooling systems some for busses some with cooling and heating from the battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763